Citation Nr: 1119094	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for residuals of status post right pneumothorax, post operative thoractomy with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from September 1989 to July 2006 with reportedly additional service from August 1986 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA). A notice of disagreement was filed in December 2006, a statement of the case was issued in September 2007, and a substantive appeal was received in November 2007.

The Board notes that this appeal arises from the Veteran's March 2006 claim of entitlement to service connection for post-operative residuals of right pneumothorax.  There was some confusion for a period during the course of this appeal, because the September 2006 RO rating decision expressed that service connection was being granted for the residual scar from the thoractomy "claimed as right pneumothorax post operative residuals."  The Veteran's December 2006 notice of disagreement expressed confusion as to whether the grant of service connection contemplated his claimed residual deficits other than scarring, and contended that a higher disability rating was for assignment for the sum of his residuals.  The RO's September 2007 statement of the case (and subsequent documents) have since clarified the matter; the RO has characterizing the issue on appeal to accordingly clarify that the Veteran was granted service connection for "residuals of status post right pneumothorax, post operative thoractomy with scar."  The statement of the case applied not only the regulatory rating criteria for scarring but also for pulmonary function deficits from pneumothorax.  Thus, the issue on appeal is now clearly established to be a claim for an increased disability rating for service-connected "residuals of status post right pneumothorax, post operative thoractomy with scar," and this issue includes whether any rating assignment is warranted for any pertinent pulmonary functional deficits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In this case, the Board finds that the record raises significant indications that the nature and severity of the Veteran's service-connected residuals of status post right pneumothorax, post operative thoractomy, may have changed since the most recent VA examination.  The Veteran's last VA rating examination was in April 2006, within a month of his original claim of entitlement to service connection.  Since that time, the Veteran has asserted that his disability on appeal has increased in severity, insofar as the Veteran has reported the potentially significant development of suffering a re-occurrence of right pneumothorax since the time of the VA examination.

The Veteran's December 2006 notice of disagreement explained that since the time of the April 2006 VA examination, the Veteran suffered a new second episode of spontaneous pneumothorax in August 2006.  The Veteran attached medical records including documentation of the August 2006 pneumothorax in private medical records; the documentation confirms that the Veteran did suffer a second pneumothorax involving the same lung (right) as the in-service service-connected pneumothorax.

The Veteran also attached copies of pulmonary function testing results, but these reports appear to be dated in April 2006 in connection with the VA examination that pre-dated the time that the Veteran suffered his second spontaneous pneumothorax.  There appears to be no evidence of record evaluating the Veteran's claimed manifestations of service-connected residuals of status post right pneumothorax since the time of the potentially significant event of his suffering a second spontaneous pneumothorax in August 2006.

The Veteran's November 2007 substantive appeal again explained that the Veteran's appeal is concerned with his having had a second spontaneous pneumothorax in August 2006, after the date of the VA examination report of record.

The Board believes that a new VA examination for rating purposes is warranted in order to evaluate the current nature and severity of the Veteran's service-connected residuals of right pneumothorax.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and current severity of his service-connected status post right pneumothorax, post operative thoractomy with scar.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Any medically indicated tests, such as PFT's, should be accomplished.  Examination findings should be clearly reported to allow for application of VA's rating criteria.

2.  After completion of the above, the RO/AMC should review the expanded record and determine if any higher rating is warranted for the Veteran's service-connected status post right pneumothorax, post operative thoractomy with scar on appeal.  The RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


